ORDER
Gina Lynn Scott (now McNeese) (Mother) appeals from the trial court’s grant of Carroll Alan Scott’s (Father) motion to prohibit relocation of their minor child under section 452.377 RSMo. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).